Citation Nr: 0019902	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-42 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lower 
gastrointestinal disorder.

2.  Entitlement to an increased rating for hepatitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from June 1978 to 
June 1982.

This matter arises from a June 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The case was referred to the Board of Veterans' Appeals (BVA 
or Board) and remanded by the Board in June 1997.  The case 
has been returned to the Board for appellate review.  

The claim for an increased rating for hepatitis will be 
addressed in the REMAND portion of this decision.



FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
service-connected hepatitis and a lower gastrointestinal 
disorder.



CONCLUSION OF LAW

The claim of entitlement to service connection for a lower 
gastrointestinal disorder is not well grounded. 38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  See 38 U.S.C.A. §§ 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  In addition, 
service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Further, as 
pertinent to this claim, service connection may be granted 
for disability shown to be proximately due to or the result 
of (either caused or aggravated by) a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439, 448-449 (1995).  

Prior to reaching the merits of any claim for service 
connection, however, the Board must initially determine 
whether the veteran has crossed the threshold of establishing 
a well-grounded claim.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is meritorious or capable 
of substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991).  
To satisfy the burden of establishing a well-grounded claim, 
there must be: a medical diagnosis of a current disability 
and medical evidence of a nexus between the current 
disability and military service.  Where the determinative 
issue involves medical causation, competent medical evidence 
showing that the claim is plausible is required.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has established rules for the determination of 
well-grounded claims based on the chronicity and continuity 
of symptomatology provisions of 38 C.F.R. § 3.303(b).  The 
Court has ruled that the chronicity provision of § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" to 
relate the veteran's present disability to his or her post-
service symptoms.  See Savage, 10 Vet. App. at 497-98.  

The veteran asserts that he has a chronic lower 
gastrointestinal disorder that was caused by his service-
connected hepatitis.  In January 1996, he appeared for a 
local hearing and testified that he has had chronic diarrhea 
for many years.  He stated his belief that the diarrhea was 
related to his hepatitis.  He submitted an excerpted page 
from the Merck Manual, 14th ed., which indicated that 
multisystemic or "immune" manifestations of chronic active 
hepatitis can include ulcerative colitis.  In January 1997, 
he submitted a December 1996 statement from his private 
physician confirming that he was being treated for chronic 
Hepatitis C.  The physician also noted that the veteran had 
problems with intermittent diarrhea, stating that it was 
probably due, "in large part to so-called choleretic 
enteropathy."  He did not offer an opinion linking the 
diarrhea to the hepatitis.   

VA outpatient and private medical records from March 1983 
through August 1998 reveal evaluation and treatment over the 
past 15 years for complaints of intermittent diarrhea with 
various diagnoses, including choleretic enteropathy, 
inflammatory bowel disease, and most recently, non-specific 
colitis.  A January 1995 VA sigmoidoscopy was normal and 
colon biopsies performed in February 1995 showed mild chronic 
inflammation without evidence of inflammatory bowel disease.  
The veteran has been afforded multiple evaluations and 
clinical tests, and there is no indication that any bowel 
disorder is related to hepatitis.  

In addition, despite his submission of a Merck Manual excerpt 
that references ulcerative colitis, he has no confirmed 
medical diagnosis of ulcerative colitis.  The Court has held 
that while it is possible to establish a well-grounded claim 
with medical article or treatise evidence standing alone, 
there must be discussion of a generic relationship with a 
degree of certainty such that there is at least plausible 
causality based upon objective facts.  See Roberts v. West, 
13 Vet. App. 185, 189 (1999); Sacks v. West, 11 Vet. App. 
314, 317 (1998).  In the instant case, there is no basis for 
this Merck excerpt to serve as competent medical nexus 
evidence for a well-grounded claim.

Thus, despite the veteran's assertions, there is no medical 
evidence linking any lower gastrointestinal disorder, 
including chronic diarrhea, to his service connected 
hepatitis.  Indeed, in August 1997, subsequent to examination 
of the veteran and review of the medical records and medical 
literature, a VA examiner reported that there was no 
correlation between hepatitis C and chronic diarrhea, or any 
lower intestinal disorder.  The veteran's testimony, which is 
the only evidence linking a lower gastrointestinal disorder 
to hepatitis, is not sufficient to establish a well-grounded 
claim.  The veteran, as a layperson, is not competent to 
answer questions involving the etiology of his diarrhea, 
which must be determined by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, as there is no medical evidence to establish a 
nexus between the veteran's service-connected hepatitis and 
any lower gastrointestinal disorder, including chronic 
diarrhea, the claim must be denied as not well grounded.

The Board notes that it is aware of no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claim for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  In addition, by this decision, the 
Board is informing the veteran that medical evidence of 
causation is required to render his claim well grounded.  See 
38 U.S.C.A. § 5103(a); Allen v. Brown, 7 Vet. App. 439 
(1995).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a lower gastrointestinal disorder is 
denied.


REMAND

After a review of the evidence with regard to the veteran's 
claim for an increased rating for hepatitis, the Board is of 
the opinion that further development is warranted.  The Board 
notes that subsequent to the June 1997 remand, the veteran 
was afforded a VA examination in August 1997.  The VA 
examination reflected a report of modest liver function 
abnormalities, mild gastritis, and unexplained leukocytosis.  

In August 1998, the veteran was evaluated for complaints of 
increased right upper quadrant pain and other symptomatology.  
His private medical records showed evaluation for possible 
sclerosing cholangitis as the source of his pain and abnormal 
liver function versus the service-connected hepatitis.  An 
August 1998 evaluation report from Nebraska Medical Center 
noted that the veteran's right upper quadrant pain was of 
unknown etiology with both the hepatitis C and sclerosing 
cholangitis as one of the likely etiologies.  The evaluating 
physician noted that further liver tests were necessary to 
determine whether the sclerosing cholangitis, chronic 
hepatitis C, or both, were responsible for the abnormal liver 
disease.  The veteran was scheduled for follow up in a few 
weeks, but those records are not associated with the claims 
file.  In addition, VA outpatient records from November 1998 
and February 1999 reflect the veteran's continued treatment 
for hepatitis and his report that he had cirrhosis of the 
bile system and would need a liver transplant in the future.  

Therefore, as the records indicate a possible worsening of 
the veteran's condition, and it is unclear as to the etiology 
and severity of any current liver damage, the Board finds 
that additional development is necessary to determine the 
current severity of the veteran's service-connected 
hepatitis.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) sources of non-VA treatment or 
examination for his hepatitis and 
associated liver disease since August 
1998.  The RO should then secure copies 
of all identified records, as well as VA 
records that are not already in the 
claims file, and associate them with the 
claims folder.  

2.  After the RO has obtained all 
pertinent medical records, the veteran 
should be afforded a VA examination by a 
gastroenterologist to determine the 
current manifestations and severity of 
his chronic hepatitis.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  After reviewing all pertinent 
records associated with the claims file, 
examining the veteran and reviewing the 
liver function studies, the examiner 
should explain any abnormal findings and 
determine the extent of any liver damage 
resulting from the hepatitis, i.e., 
whether the damage is minimal, moderate 
or marked.  The examiner should also 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
right upper quadrant pain and upper 
gastrointestinal distress is 
etiologically related to the service-
connected hepatitis, or whether a 
distinction can be made between 
symptomatology associated with hepatitis 
C and diagnosed sclerosing cholangitis.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 



